                 Case 2:19-cv-01445-MJP Document 11 Filed 02/06/20 Page 1 of 2




 1                                                                The Honorable Marsha J. Pechman

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE
 9 AMAZON.COM, INC., a Delaware corporation,

10                            Plaintiff,                  No. 2:19-cv-01445-MJP
11          v.                                            PLAINTIFF AMAZON.COM,
                                                          INC.’S STATUS REPORT
12 JOHN DOES 1-50,                                        PURSUANT TO DECEMBER 9,
                                                          2019 ORDER (DKT. #10)
13                            Defendants.
14

15          On December 9, 2019, the Court granted Amazon’s Motion to Vacate Deadlines in
16 Minute Order to allow Amazon time to identify the defendants in this case. Dkt. #10. The Court

17 also ordered Amazon to provide a status report every sixty days. This is Amazon’s first report.

18          Amazon filed this case alleging claims against the perpetrators behind an unlawful
19 advertising scheme that used Amazon’s brand to deceive victims into interacting with

20 Defendants’ online advertisements. Among other actions, Amazon alleged that Defendants sent

21 victims unauthorized emails that used Amazon’s trademarks and made misleading statements

22 that deceived victims into believing they originated with Amazon. These emails eventually

23 directed victims to websites that continued to use Amazon’s brand to entice victims to participate

24 in fake surveys. Defendants scheme had no affiliation with Amazon, and they had no right to

25 use Amazon’s brand.

26          Amazon pursued this case in order to protect the innocent victims of Defendants’ scheme,
27 as well as to prevent the unlawful use of its brand. Amazon takes the protection of its customers

     AMAZON’S STATUS REPORT - 1                                             Davis Wright Tremaine LLP
                                                                                      L AW O FFICE S
     (2:19-CV-1445-MJP)                                                         920 Fifth Avenue, Suite 3300
                                                                                    Seattle, WA 98104
                                                                           206.622.3150 main · 206.757.7700 fax
              Case 2:19-cv-01445-MJP Document 11 Filed 02/06/20 Page 2 of 2




 1 and the public seriously and invests considerable resources in preventing and stopping harmful

 2 conduct—including through lawsuits such as this one.

 3          Through the discovery process in this lawsuit, Amazon has identified the affiliate

 4 marketers, affiliate networks, and online advertisers responsible for this scheme—nearly all of

 5 whom are located in the United States. The identification of these parties came as a direct result

 6 of the discovery conducted in this action. Since identifying the parties, Amazon has contacted

 7 each of them to demand that they stop the unlawful use of Amazon’s brand. Amazon has

 8 reached a settlement with one of the defendants and continues to discuss settlement with others.
 9          Amazon anticipates being in a positon to proceed with this litigation, as appropriate, in

10 thirty days. Among other things, this additional time will allow Amazon to continue settlement

11 discussions with a number of the defendants in an attempt to resolve Amazon’s claims.

12

13          DATED this 6th day of February, 2020.

14                                            DAVIS WRIGHT TREMAINE LLP
15

16                                            By s/ James H. Wendell
                                                 Bonnie E. MacNaughton, WSBA #36110
17                                               James H. Wendell, WSBA #46489
                                                 Sara A. Fairchild, WSBA #54419
18                                               920 Fifth Avenue, Suite 3300
                                                 Seattle, WA 98104
19                                               Telephone: (206) 622-3150
                                                 Fax: (206) 757-7700
20                                               E-mail: bonniemacnaughton@dwt.com
                                                          jamiewendell@dwt.com
21                                                        sarafairchild@dwt.com
22                                                 Attorneys for Plaintiff Amazon.com, Inc.
23

24

25

26

27

     AMAZON’S STATUS REPORT - 2                                               Davis Wright Tremaine LLP
                                                                                        L AW O FFICE S
     (2:19-CV-1445-MJP)                                                           920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104
                                                                             206.622.3150 main · 206.757.7700 fax
